FOR: Immediate Release CONTACT: Larry Lentych July 19, 2007 574 235 2000 Andrea Short 574 235 2000 1ST SOURCE CORPORATION REPORTS 2ND QUARTER EARNINGS, DIVIDEND ANNOUNCED South Bend, IN 1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank, today reported net income of $8.06 million for the second quarter of 2007, a decrease of 21.57 percent compared to the $10.28 million reported in the second quarter of 2006. For the first six months of 2007, net income for 1st Source Corporation was $16.58 million, a 17.95percent decrease from the $20.21 million reported for the same period in 2006.While 1st Source continued to have net loan loss recoveries, they were less than previous periods. Strong loan growth led the company to add to its provision for loan and lease losses for the first time in over two years. This contributed to the decline in earnings.Other factors that affected the outcome was a decrease in mortgage banking income from a year earlier and increased expenses associated with several new initiatives. Diluted net income per common share for the second quarter of 2007 amounted to $0.34, down 24.44 percent compared with $0.45 reported in the second quarter of 2006. Diluted net income per share for the first two quarters of 2007 was $0.72 a decrease of 18.18 percent over the $0.88 reported in the same period a year ago. Christopher J. Murphy III, Chairman and Chief Executive Officer, reported that at the July meeting, the Board of Directors approved a cash dividend of $0.14 per share. The cash dividend will be payable to shareholders of record on August 6, 2007 and paid on August 15, 2007. Mr. Murphy commented, “The reduction in mortgage banking income coupled with an addition to the reserve and increased expenses from a number of new initiatives led to a disappointing quarter from an earnings standpoint. Having said that, the initiatives are part of our longer term strategy and are necessary for us to remain competitive and grow in the future.” “In May, we completed the acquisition of First National Bank, Valparaiso, a $600 million 26 location bank in the fastest growing area of our market, and began the process of blending the new organization into the Corporation. We also opened in a new market in an historic building in downtown Lafayette, Indiana. This is a growing area for business banking in the state and is somewhat protected cyclically by the area’s largest employer, PurdueUniversity.” -1- “In the same month, 1st Source completed the transfer and repositioning of the company’s mortgage business from its Trustcorp Mortgage subsidiary into 1st Source Bank. Our home mortgage efforts will now focus on our retail footprint and allow the broadening of our banking relationships with our mortgage clients.Neither Trustcorp nor 1st Source Bank were exposed to the subprime market or to the more exotic mortgage products.” “Work is fast and furious on the installation of a new core computer system which upgrades our infrastructure for effectiveness and efficiency in the long term. This is a huge undertaking affecting all departments, literally replacing our entire system from the mainframe down to the software applications throughout the organization. The project should reach completion and taper off by the end of the fourth quarter. Credit quality remains strong with net recoveries during the quarter. Our net interest margin remains under pressure, and we are taking steps to help improve it. Although our financial performance isn’t the outcome we’d hoped, much is being done today that we believe will reap benefits in the long term,” Mr. Murphy concluded. As of June 30, 2007, the 1st Source common equity-to-assets ratio was 9.45 percent compared to 9.76 percent a year ago.Total assets at June 30, 2007, were $4.50 billion, up 24.83 percent from June 30, 2006.The increase in assets was primarily due to the acquisition of First National Bank, Valparaiso (FNBV) which had assets, including goodwill, of $718.29 million at June 30, 2007.Total loans and leases were $3.13 billion, an increase of $519.02 million, or 19.85 percent from June 30, 2006.The acquisition of FNBV contributed $238.98 million toward the increase in total loans and leases for the quarter. Total deposits were $3.59 billion, up $770.83 million or 27.39 percent from the comparable figures at June 30, 2006.The increase in deposits was mainly due to the acquisition of FNBV which added $562.47 million to the total at June 30, 2007. 1st Source’s reserve for loan and lease losses as of June 30, 2007, was 2.00 percent of total loans and leases compared to 2.26 percent at June 30, 2006.During the second quarter the acquisition of FNBV added $2.21 million to the reserve for loan and lease losses.Net recoveries of $0.52 million were recorded for the second quarter 2007, compared to net recoveries of $1.77 million for the same quarter a year ago.Year-to-date net recoveries of $1.04 million have been recorded in 2007, compared to net recoveries of $2.47 million for the first half of 2006. The ratio of nonperforming assets to net loans and leases was 0.49 percent on June 30, 2007, compared to 0.57 percent on June 30, 2006. The net interest margin was 3.16 percent for the second quarter of 2007 versus 3.44 percent for the same period in 2006. The net interest margin was 3.17 percent for the six months ending June 30, 2007, versus 3.36 percent for the same period in 2006. Tax-equivalent net interest income was $29.61 million for the second quarter of 2007, up 6.49 percent from 2006’s second quarter. For the first six months of 2007, tax-equivalent net interest income was $56.58 million compared to $53.53 million for the first six months of 2006, an increase of 5.69 percent. -2- Noninterest income for the second quarter 2007 was relatively unchanged from that of the second quarter 2006 at $19.07 million.For the first six months of 2007, noninterest income was $36.56 million down 3.98 percent from 2006. Mortgage banking income declined $3.23 million as compared to the first six months of 2006. Gains on venture partnership investment totaled $0.17 million for the first six months of 2007 compared to gains of $2.07 million for the first six months of 2006. Other noninterest income increased from the three- and six- month periods ended June 30, 2007 as compared to the prior year, primarily due to income from interest rate swaps, increased equipment rental income from growth in the portfolio, and increased trust fees and service charges on deposit accounts, which include overdraft and NSF fees, as we added new customers. Noninterest expense was $34.45 million for the second quarter of 2007, compared with $32.39 million for the second quarter of 2006.For the first six months, noninterest expense was $66.25 million, compared with $61.79 million for the same period in 2006. The leading factor in the change was in salaries and employee benefits. For the second quarter of 2007 salaries and employee benefits expense was $18.15 million compared to $16.87 million for the quarter a year earlier, and $35.72 million compared to $32.39 million for the first six months of each year, mainly due to a one-time expense reversal related to the adoption of SFAS No. 123(R). Leased equipment depreciation expense increased in conjunction with the increase in equipment rental income from second quarter and year-to-date of 2006 to second quarter and year-to-date of 2007.Furniture and equipment expense increased for the second quarter of 2007 compared to the second quarter of 2006 and on a year-over-year basis due to increased software costs, expenses related to the core system conversion project, and other processing charges.Additionally, increases were experienced in business development and marketing expense, net occupancy expense, professional fees, and supplies and communication in the second quarter and first half of 2007, as compared to the second quarter and first half of 2006. 1st Source is the largest locally controlled financial institution serving the northern Indiana-southwestern Michigan area. The Corporation has two main subsidiaries, 1st Source Bank and First National Bank, Valparaiso, which offer a full range of consumer and business banking products with highly personalized services. 1st Source Bank also competes for business nationally by offering specialized financing services for new and used private and cargo aircraft, automobiles for leasing and rental agencies, medium and heavy duty trucks, construction and environmental equipment. The Corporation includes over 80 banking centers in 17 counties plus 24 locations nationwide for the 1stSource Bank Specialty Finance Group. With a history dating back to 1863, 1st Source Bank has a tradition of providing superior service to clients while playing a leadership role in the continued development of the communities in which it serves. -3- 1st Source may be accessed on its home page at “www.1stsource.com.”Its common stock is traded on the Nasdaq Global Select Market under "SRCE" and appears in the National Market System tables in many daily newspapers under the code name "1st Src." Marketmakers in 1st Source common shares are Citigroup Global Markets, Incorporated; FTN Midwest Securities Corp.; Goldman, Sachs & Company; Howe Barnes Investments; Keefe, Bruyette & Woods, Incorporated; Lehman Brothers, Incorporated; Morgan Stanley & Company, Incorporated; Sandler O’Neill & Partners; Stifel, Nicolaus & Company; Susquehanna Capital Group; and UBS Securities LLC. Except for historical information contained herein, the matters discussed in this document express “forward-looking statements.” Generally, the words “believe,” “expect,” “intend,” “estimate,” “anticipate,” “project,” “will,” “should,” and similar expressions indicate forward-looking statements. Those statements, including statements, projections, estimates or assumptions concerning future events or performance, and other statements that are other than statements of historical fact, are subject to material risks and uncertainties. 1st Source cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made. 1st Source may make other written or oral forward-looking statements from time to time. Readers are advised that various important factors could cause 1st Source’s actual results or circumstances for future periods to differ materially from those anticipated or projected in such forward-looking statements. Such factors, among others, include changes in laws, regulations or accounting principles generally accepted in the United States; 1st Source’s competitive position within its markets served; increasing consolidation within the banking industry; unforeseen changes in interest rates; unforeseen downturns in the local, regional or national economies or in the industries in which 1st Source has credit concentrations; and other risks discussed in 1st Source’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K, which filings are available from the SEC. 1st Source undertakes no obligation to publicly update or revise any forward-looking statements. # # # -4- 1st SOURCE CORPORATION Page 5 2nd QUARTER 2 (Unaudited - Dollars in thousands, except for per share data) Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 END OF PERIOD BALANCES Assets $ 4,504,650 $ 3,608,526 Loans and leases 3,134,170 2,615,152 Deposits 3,585,441 2,814,609 Reserve for loan and lease losses 62,682 59,197 Intangible assets 91,196 20,056 Common shareholders' equity 425,526 352,312 AVERAGE BALANCES Assets $ 4,024,910 $ 3,482,532 $ 3,854,301 $ 3,444,006 Earning assets 3,752,861 3,246,329 3,603,070 3,209,319 Investments 704,204 627,317 684,884 630,560 Loans and leases 2,899,340 2,542,118 2,803,434 2,499,834 Deposits 3,192,247 2,706,707 3,042,150 2,660,751 Interest bearing liabilities 3,195,122 2,698,097 3,062,164 2,665,772 Common shareholders' equity 396,173 352,149 385,244 350,734 INCOME STATEMENT DATA Net interest income $ 28,871 $ 27,145 $ 55,143 $ 52,244 Net interest income - FTE 29,611 27,807 56,576 53,530 Provision for (recovery of) loan and lease losses 1,247 (1,671 ) 624 (1,971 ) Noninterest income 19,070 19,067 36,556 38,072 Noninterest expense 34,446 32,386 66,246 61,792 Net income 8,060 10,277 16,583 20,210 PER SHARE DATA Basic net income per common share $ 0.35 $ 0.46 $ 0.73 $ 0.90 Diluted net income per common share 0.34 0.45 0.72 0.88 Cash dividends paid per common share 0.140 0.127 0.280 0.255 Book value per common share 17.43 15.67 17.43 15.67 Market value - High 27.920 30.809 32.620 30.809 Market value - Low 23.320 24.682 23.320 22.636 Basic weighted average common shares outstanding 23,127,790 22,505,875 22,818,015 22,576,338 Diluted weighted average common shares outstanding 23,423,121 22,810,923 23,113,159 22,876,839 KEY RATIOS Return on average assets 0.80 % 1.18 % 0.87 % 1.18 % Return on average common shareholders' equity 8.16 11.71 8.68 11.62 Average common shareholders' equity to average assets 9.84 10.11 10.00 10.18 End of period tangible common equity to tangible assets 7.58 9.26 7.58 9.26 Net interest margin 3.16 3.44 3.17 3.36 Efficiency: expense to revenue 68.28 66.79 68.67 66.55 Net charge-offs to average loans and leases (0.07 ) (0.28 ) (0.07 ) (0.20 ) Loan and lease loss reserve to loans and leases 2.00 2.26 2.00 2.26 Nonperforming assets to loans and leases 0.49 0.57 0.49 0.57 ASSET QUALITY Loans and leases past due 90 days or more $ 205 $ 278 Nonaccrual and restructured loans and leases 10,274 13,252 Other real estate 2,856 819 Repossessions 2,183 1,082 Equipment owned under operating leases 170 - Total nonperforming assets 15,688 15,431 -5- 1st SOURCE CORPORATION Page 6 CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) June 30, 2007 June 30, 2006 ASSETS Cash and due from banks $ 97,691 $ 118,884 Federal funds sold and interest bearing deposits with other banks 196,232 2,320 Investment securities available-for-sale (amortized cost of $797,840 and $635,176 at June 30, 2007 and 2006, respectively) 794,604 628,366 Trading account securities - 300 Mortgages held for sale 25,599 82,018 Loans and leases, net of unearned discount: Commercial and agricultural loans 567,932 491,334 Auto, light truck and environmental equipment 350,254 337,497 Medium and heavy duty truck 329,103 319,845 Aircraft financing 535,362 453,470 Construction equipment financing 362,654 273,621 Loans secured by real estate 834,153 618,204 Consumer loans 154,712 121,181 Total loans and leases 3,134,170 2,615,152 Reserve for loan and lease losses (62,682 ) (59,197 ) Net loans and leases 3,071,488 2,555,955 Equipment owned under operating leases, net 79,082 67,647 Net Premises and equipment 50,847 37,414 Accrued income and other assets 189,107 115,622 Total assets $ 4,504,650 $ 3,608,526 LIABILITIES Deposits: Noninterest bearing $ 380,681 $ 379,230 Interest bearing 3,204,760 2,435,379 Total deposits 3,585,441 2,814,609 Federal funds purchased and securities sold under agreements to repurchase 241,578 217,923 Other short-term borrowings 22,874 67,799 Long-term debt and mandatorily redeemable securities 44,199 33,554 Subordinated notes 100,260 59,022 Accrued expenses and other liabilities 84,772 63,307 Total liabilities 4,079,124 3,256,214 SHAREHOLDERS' EQUITY Preferred stock; no par value - - Common stock; no par value 342,840 221,579 Retained earnings 110,220 154,339 Cost of common stock in treasury (25,524 ) (19,405 ) Accumulated other comprehensive loss (2,010 ) (4,201 ) Total shareholders' equity 425,526 352,312 Total liabilities and shareholders' equity $ 4,504,650 $ 3,608,526 -6- 1st SOURCE CORPORATION Page 7 CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Interest income: Loans and leases $ 53,078 $ 44,421 $ 101,352 $ 85,309 Investment securities, taxable 5,991 4,797 11,721 8,722 Investment securities, tax-exempt 1,721 1,292 3,138 2,559 Other 1,542 271 2,074 587 Total interest income 62,332 50,781 118,285 97,177 Interest expense: Deposits 28,795 19,283 54,065 36,316 Short-term borrowings 2,572 2,822 5,262 5,582 Subordinated notes 1,296 1,080 2,390 2,130 Long-term debt and mandatorily redeemable securities 798 451 1,425 905 Total interest expense 33,461 23,636 63,142 44,933 Net interest income 28,871 27,145 55,143 52,244 Provision for (recovery of) loan and lease losses 1,247 (1,671 ) 624 (1,971 ) Net interest income after provision for (recovery of) loan and lease losses 27,624 28,816 54,519 54,215 Noninterest income: Trust fees 3,871 3,658 7,514 7,049 Service charges on deposit accounts 5,226 4,917 9,796 9,303 Mortgage banking income 1,059 3,105 1,630 4,862 Insurance commissions 938 932 2,576 2,614 Equipment rental income 5,287 4,658 10,385 8,878 Other income 2,482 1,647 4,201 3,133 Investment securities and other investment gains 207 150 454 2,233 Total noninterest income 19,070 19,067 36,556 38,072 Noninterest expense: Salaries and employee benefits 18,153 16,873 35,719 32,387 Net occupancy expense 2,149 1,860 4,085 3,727 Furniture and equipment expense 3,748 2,959 6,842 6,093 Depreciation - leased equipment 4,243 3,547 8,319 6,929 Supplies and communication 1,512 1,307 2,784 2,670 Other expense 4,641 5,840 8,497 9,986 Total noninterest expense 34,446 32,386 66,246 61,792 Income before income taxes 12,248 15,497 24,829 30,495 Income tax expense 4,188 5,220 8,246 10,285 Net income $ 8,060 $ 10,277 $ 16,583 $ 20,210 -7-
